Case: 1:20-cv-00772-DRC Doc #: 1 Filed: 09/26/20 Page: 1 of 9 PAGEID #: 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

DAVID LEWIS : Case No.
2218 Waller Street :
Portsmouth, Ohio 45662 2967___ : Judge

Vv.

U.S. Bank, N.A. :
800 Nicollett Mail : COMPLAINT

Minneapolis, Minnesota 55402
and

STATUTORY AGENT: ;
CT Corporation System , JURY DEMAND
4400 Easton Commons Way
Suite 125
Columbus, Ohio 43219
Cardmember Service
P.O. Box 6335
Fargo, North Dakota 58125-6335

THE PARTIES

1. Plaintiff, David Lewis, is a natural person residing in Portsmouth, Scioto County,
Ohio.

2. Defendant, U.S. Bank, N.A. (Bank) is a corporation domiciled in Minneapolis and
conducting business in this State and currently at 425 Walnut Street, Cincinnati,
Ohio and in St. Louis, Missouri at P.O. Box 1081, St. Louis, Missouri 63166 and P.O.

Box 6355, Fargo, ND 58125-6355.

 
Case: 1:20-cv-00772-DRC Doc #: 1 Filed: 09/26/20 Page: 2 of 9 PAGEID #: 2

. Defendant Cardmember Service is an unregistered fictitious entity utilized by the
oftice of the President of Defendant Bank, which was purportedly engaged in the
investigation of the claims made by the Plaintiff hereinafter set forth.
VENUE
. Venue of this claim in this court is proper pursuant to Southern District of Ohio
Civil Rules 82.1.
JURISDICTION
. Jurisdiction in this court is proper pursuant to 28 U.S.C. §1332 Diversity of
Citizenship and arising under the laws of the United States 15 U.S.C. §1681
OPERATIVE FACTS
. On and after 2011, Plaintiff was a customer of Defendant bank transacting business
in Portsmouth, Scioto County, Ohio under an account ending in aa68.
. In 2014, one Craig Lewis, now deceased misused and abstracted funds from
defendant Bank in an amount in excess of $8,000.00 using credit cards supplied by
the bank.
. Between October 2014, and before February 19, 2015 defendant Bank caused a
replacement card for an account ending in zz12 to be mailed to Plaintiff's address
without Plaintiff's knowledge or request. That said card was never delivered to

Plaintiff or used by him.

 
Case: 1:20-cv-00772-DRC Doc #: 1 Filed: 09/26/20 Page: 3 of 9 PAGEID #: 3

9. Between February 19, 2015 and March 24, 2015, the card for account (zz12) was used
20 times without the Plaintiff's knowledge, consent, or authority to withdraw $4,769.
from teller machines operated by the defendant bank.

10. Plaintiff promptly notified defendant of the unauthorized charges and Defendant
issued a “provisional credit” removing the charges from account zz12

11. Defendant Bank then issued a replacement Card (xx57) which card was never
received or used by Plaintiff upon which an additional $2,127 in unauthorized
charges was made. Defendant Bank then issued credits reversing the $2,127 in
charges to account xx57 and issued a new account number (yy32) to the Plaintiff.

12. Plaintiff did not request, authorize, or consent to the creation of this account (yy32)

13. Defendant Bank then reversed the provisional credit posted to account zz12 and
charged account (yy32) with the $4,769 improperly withdrawn under account (zz12).
Said charge was not authorized, requested, or consented to by the Plaintiff.

14. At no time has defendant Bank asserted any legally enforceabie claim against the

Plaintiff herein in any court.

FIRST CLAIM FOR RELIEF
(Common Law Libel)

15. Plaintiff adopts as if fully rewritten herein all claims and allegations previously

Plead.

 
16.

17,

18.

19.

20,

Case: 1:20-cv-00772-DRC Doc #: 1 Filed: 09/26/20 Page: 4 of 9 PAGEID #: 4

Plaintiff states that the Defendants have falsely asserted and reported that he was
legally liable to them for the sum of $5,600. as a result of these transactions and that
he has failed to satisfy that liability.

Plaintiff states that the conduct of each defendant was willful and in reckless
disregard of the Plaintiff’s rights. Said conduct further failed to determine how and
why the Defendant U, S. Bank issued the card used to commit the unauthorized
withdrawals without appropriate security precautions in light of the previous
known misuse of cards by persons other than the Plaintiff

Despite the absence of any legally enforceable claim against Plaintiff or any attempt
to establish Plaintiff's liability to Defendant; Defendant Bank and its agents
operating under the style Cardmember Services have falsely and inaccurately
reported as recently as May 2020 and as early as March 2019 to numerous Credit
Reporting Agencies including but not limited to Experian, Equifax and Transunion
that Plaintiff owes them the sum of $5,600 which is past due and further reports that
the liability has been charged off by them.

That negative reporting is libelous per se as it damages the Plaintiff in his financial
affairs and in more particulars as further set forth herein.

Defendants’ publication of the existence of an unpaid and charged off liability due

them from the Plaintiff, is false, and libelous and was published with intent to

 
21.

22.

23.

24,

25.

Case: 1:20-cv-00772-DRC Doc #: 1 Filed: 09/26/20 Page: 5 of 9 PAGEID #: 5

defame the Plaintiff and for the purpose of forcing the Plaintiff to pay sums to the
Defendant Bank which he does not owe the Defendant.

Defendants false reporting of an unpaid balance due them from the Plaintiff has
been republished numerous times within the year preceding the filing of this
compiaint.

Said false and inaccurate reporting has resulted in the denial of credit to the Plaintiff
in 2020 for the purchase of appliances and the reopening of dormant accounts with
previous credit grantors which he had paid in full and as agreed.

The aforesaid denial of credit has damaged the Plaintiff generally in his person to an
amount in excess of $75,000.

The false and inaccurate reporting is an intentional, wanton and willful attempt to
force Plaintiff to pay the Defendant Bank a sum for which he is not legally liable and
is extortionate and has caused the Plaintiff mental anguish and distress to his
damage in an amount in excess of $50,000.

The false and inaccurate reporting of the claimed liability is the result of a negligent
investigation into the merits of Plaintiff's dispute by or on behalf of Defendant
Cardmember Service as agent for defendant Bank and a reckless disregard for the
law on the part of Defendants Bank and Cardmember and or their agents and their
bad faith in the pursuit of the ulterior motive of securing payment from the Plaintiff

of a sum for which he is not legally Hable.

 
Case: 1:20-cv-00772-DRC Doc #: 1 Filed: 09/26/20 Page: 6 of 9 PAGEID #: 6

26. Said conduct displays an intentional and wanton indifference to the Plaintiff's rights
entitling the Plaintiff to Punitive damages and attorney fees

27. On or about August 10, 2015, an agent of Defendant, Cardmember and or Bank
identifying himself as Jason, called the Plaintiff seeking to collect its balance claimed
to be due from Plaintiff stating, “we know your son stole money — you are
responsible for it.” Said statement demonstrated willful and malicious intent to
cause Plaintiff to pay the amounts stolen from the bank for which he was not liable.

28. On or about March 9, 2016, one Michelle Franck describing herself as a
representative of Defendant bank and doing business under the style Card Member
Services, referred Plaintiff to the Recovery department to investigate payment
options after declining to delete this matter from Bank’s reporting of Mr. Lewis’
dealing with the Bank.

29. On April 28,2016, the same person reported that the account was reported as
disputed but that the balance would not be altered.

30. Subsequently, she was requested to produce contractual authority supporting this
claim and has failed to provide it.

31. Said conduct and failure further demonstrate the lack of good faith in the
Defendant's dealing with the Plaintiff and the wanton, willful and extortionate

nature of the conduct of the Bank and Cardmember services.

 
Case: 1:20-cv-00772-DRC Doc #: 1 Filed: 09/26/20 Page: 7 of 9 PAGEID #: 7

SECOND CLAIM FOR RELIEF
(VIGLATION OF FAIR CREDIT REPORTING ACT
15 U.S.C, §§1681 (s, n,o)

Plaintiff adopts as if fully rewritten herein all claims and allegations previously

plead.

32. Plaintiff further states that both Defendants are credit information furnishers and
furnished credit information to credit reporting agencies including but not limited
to. Experian, Equifax and Transunion and others unknown to Plaintiff to the effect
that Plaintiff owes them the sum of $5,600 which is past due and further reports that
the liability has been charged off by them.

33, That negative reporting is libelous per se as it damages the Plaintiff in his financial
affairs and in more particulars as further set forth herein and both Defendants
violated 15 U.S.C. §1681 S-2b in the following respects.

34, The defendants failed to conduct a reasonable investigation after Plaintiff gave them
notice of the dispute. Defendants further required Plaintiff to demonstrate that a
criminal prosecution had been instituted against Craig Lewis for the disputed
charges at a time when the prosecutor of Scioto County was the law enforcement
official empowered to initiate criminal proceedings and the defendant U.S. Bank

was the owner of the cash improperly withdrawn from its teller machines.

 
Case: 1:20-cv-00772-DRC Doc #: 1 Filed: 09/26/20 Page: 8 of 9 PAGEID #: 8

35. Defendant improperly relied upon the lack of active criminal prosecution in order to
continue its false reporting and deny the Plaintiff's dispute. Said conduct violated
15 U.S.C. §1681s-2(b)

36, Plaintiff states that the conduct of the Defendant was a willful action motivated by
the ulterior purpose of securing payment of the disputed charges by the Plaintiff
despite the absence of liability on his part.

WHEREFORE PLAINTIFF DEMANDS THAT JUDGMENT BE ENTERED AGAINST

THE DEFENDANTS JOINTLY AND SEVERALLY

In the amount of $125,000. As compensatory damages

For Punitive damages as determined by the court,

For Attorney fees and his costs herein

That the Defendants be ordered to advise any and all Credit Reporting Agencies
that the report of this claimed liability previously filed is erroneous and unfounded and

should be deleted and withdrawn

Respectfully submitted,

Milol Z Lex’)

Albert T. Brown, Jr. (#0015355) / .
13 East Court Street, 4'* Floor
Cincinnati, Ohio 45202

. Phone: 513-621-2825
Fax: 513-621-2823

albjr@fuse.net

 
Case: 1:20-cv-00772-DRC Doc #: 1 Filed: 09/26/20 Page: 9 of 9 PAGEID #: 9

JURY DEMAND

Comes now Plaintiff through counsel and demands that all issues raised

herein be tried by a jury. Ma, Loaf

Albert T. Brown, Jr.

 
